DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not module executed by a processor or the combination of the both. The software module may be stored in” various volatile or non-volatile memory.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 7 and 8 each recite a variation of “the PPG data is generated by a contact between a measurement electrode and a skin”. However, PPG data is not optical and the data is not generated between an “electrode” and “skin”. PPG data is gathered by emitting a light and reading either the reflectance or transmittance of the emitted light as it is reflected or transmitted by elements the light encounters. As such how an “electrode” is being used to “generate” PPG data is not sufficiently disclosed and the claims lack written description. Furthermore, the claims depending from these claims have the same issue and are therefore also rejected for the same reason. 

Claims 1, 7 and 8 recite “receiving two successive pieces of PPG data transmitted by an optical heart-rate sensor . . . calculating a difference between the two received pieces of the PPG data”. The claims recite successive PPG data readings. In at least one interpretation, the claims recite a plurality of PPG measurements from different locations. The specification does not recite how these measurements are gathered, i.e. is it one device taking the different measurements is it more than one device taking the different measurements. Turning to the specification namely [0003] and [0013] in view of [0030]-[0031] the specification does not appear to disclose how this is performed. The claims depending from these claims are also rejected by virtue of their dependence from the discussed claims.

Claims 1, 7 and 8 recite “receiving two successive pieces of PPG data transmitted by an optical heart-rate sensor . . . calculating a difference between the two received pieces of the PPG data”. In at least one interpretation, the claims recite a plurality of PPG measurements from the same location. Per [0029] it seems to be reciting that the measurement is in part based on the underlying body elements present, or “for example, a muscle, a bone, a vein, or another conjunctive tissue.”, if your taking measurements at the same location those elements don’t change thus how would the measurement change for comparison? By extension if the measurement is at the same location, how does taking the measurement at the same position (an average etc.) an indication that the other electrodes should be relied upon as the conditions at the second location are not being evaluated? The claims depending from these claims are also rejected by virtue of their dependence from the discussed claims.

Claim 7 recites modules however the specification does not provide support for the structures claimed as discussed in the claim interpretation section see [0096]. Therefore claim 7 and the claims depending from claim 7 are rejected.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 1, 7 and 8 recites “two successive pieces of PPG data” it is unclear what this entails, are the two pieces of data both from the wrist, the chest or a measurement from each. Reading the claims in view of the specification [0030] in one interpretation it seems like the two received “pieces” of PPG data are from the wrist and the chest. From [0008] It seems that the “pieces of PPG data” can come from either the chest or wrist, however it’s unclear how this is done. There only seems to be “an optical heart-rate sensor” as in singular, with one sensor how is it gathering data from two different locations. Based on the discussion it’s unclear what the metes and bounds are. The claims depending from these claims have the same issue and are therefore also rejected for the same reason.

Claims 1 and 7 recite “receiving” but its unclear what is “receiving” the data as there is nothing recited as receiving said data. Therefore the claim does not clearly define the metes and bounds of what is claimed and the claim is indefinite. The claims depending from these claims have the same issue and are therefore also rejected for the same reason.

Claim 7 recites various “modules” however its unclear what the extent of these modules are as there is no structure provided, see [0096]. Therefore the claims do not clearly define the metes and bounds of what is claimed and the claims are indefinite. 

Claim Rejections - 35 USC § 101
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites gathering data, determining a difference, comparing to a threshold and setting parameters.
The limitations of “calculating”, making a comparison and setting, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. There is nothing in the claim that precludes the step from practically being performed in the mind. For example, “calculating a difference” can be merely subtracting one reading from another, comparing the result of the subtraction to a threshold and make a setting selection based on the comparison. The breath of the claimed elements encompass merely applying basic mathematical concepts of subtraction and comparison (greater >, less than < etc.) which one could perform using a pen and paper. Furthermore, the additional claims do not claim anything beyond basic math concepts which can be performed by hand including but not limited to absolute values and averages. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering. The limitations of “receiving” data is pre-solution activity of mere data gathering. The processor (i.e. “processor”, “computer processor”, “microcontroller” or “MCU”) computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Therefore, the claims considered in combination/as a whole is are not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        28 March 2022